Citation Nr: 0907104	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  03-20 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for bilateral knee 
disability (claimed as secondary to service-connected low 
back and/or pes planus disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from November 1979 
November 1983.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

In May 2004, the appellant testified at a video conference 
hearing before a Decision Review Officer sitting at the RO.  
In October 2008, he testified before the undersigned Veterans 
Law Judge at the RO.  The appellant submitted additional 
evidence at this time along with a waiver of consideration by 
the RO.

The issue of entitlement to service connection for bilateral 
knee disability (claimed as secondary to service-connected 
low back and/or pes planus disability) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service- connected low back disability is manifested by 
subjective complaints of restricted lumbar motion due to back 
pain, spasms, and radiation into the legs, with flare-ups 
from activities to include pushing, pulling, twisting, 
scooting, and heavy lifting; prior to April 27, 2007, the 
disability was manifested by no more than mildly limited 
lumbar motion and paraspinal tenderness.

2.  Effective April 27, 2007, service- connected low back 
disability is manifested by no more than moderate limitation 
of motion even considering functional impairment due to pain.  

3.  Service- connected low back disability does not require 
physician prescribed bed rest, and there are no neurological 
deficits warranting a separately compensable rating based on 
neurological signs and symptoms.

4.  Bilateral pes planus has been manifested by mild to 
moderate pain, without significant deformity, swelling or 
callosities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine prior 
to April 27, 2007, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 
5293, 5294, 5295 (before and after September 23, 2002) and 
5237, 5242, 5243 (after September 26, 2003).

2.  The criteria for an evaluation in excess of 20 percent, 
but no higher, for degenerative disc disease of the 
lumbosacral spine have been met effective April 27, 2007.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5292, 5293, 5294, 5295 (before and after 
September 23, 2002) and 5237, 5242, 5243 (after September 26, 
2003).

3.  Bilateral pes planus is no more than 10 percent 
disabling. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.2, 4.7, 4.71a, Diagnostic Codes 5276, 
5284 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim; (2) VA will seek to provide; and 
(3) the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice must be provided "at the time" that VA 
receives a completed or substantially complete application 
for VA-administered benefits.

VA received a claim for increase in December 2001.  
Thereafter, VA sent the appellant a VCAA letter dated January 
2002.  The Board finds that the VCAA letter essentially 
complied with the statutory notice requirements as outlined 
above, except that the letter failed to notify the appellant 
that to substantiate his claim the evidence may show the 
effect that the worsening of his condition has on his 
employment and daily life.  The letter also failed to notify 
the appellant that, if an increase in disability was found, 
the disability rating would be assigned in accordance with 
the applicable diagnostic code based on the nature of the 
symptoms of the condition, the severity and duration, and 
their impact upon employment and daily life.

Inadequate notice is presumed prejudicial to the appellant 
unless VA can demonstrate otherwise.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  In this case, the Board finds 
that there is no prejudice to the appellant because the 
appellant was subsequently provided notice and the claims 
were, thereafter, readjudicated thereby affording the 
appellant due process of law.  Specifically, VA's July 2006 
Supplemental Statement of the Case (SSOC) indicated generally 
that VA considered the impact of the claimant's condition and 
symptoms on employment, and the letter notified the appellant 
of the effective date elements of his claim.  Following the 
Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), VA sent the appellant a letter dated May 2008 that 
included the schedular criteria for his service connected 
back and foot disabilities.  Thereafter, in July 2008, the RO 
readjudicated the claims for increase and issued the 
appellant an SSOC dated the same, notifying him of the 
evidence received and actions taken.

In sum, while the notice was untimely, VA issued content 
compliant notice followed by a readjudication of the claims.  
Therefore, the timing error is not prejudicial to the 
appellant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir 
2006).

Additionally, the Board finds that the appellant's sworn 
testimony and evidentiary submissions concerning the effect 
of his condition and symptoms on his job as a machinist and 
home life reflect that he had actual knowledge, and discerned 
as a reasonable person should, that he could submit evidence 
addressing such as part of the administrative appellate 
process.  The appellant submitted evidence of use of the 
Family Medical Leave Act for absences from work due to back 
pain.  Also, at his October 2008 hearing, the appellant 
testified that he lost a large amount of time from work 
because of back pain and that his job responsibilities 
aggravated or caused flare-ups of low back pain.

Finally, the Board observes that the appellant has been 
represented throughout his appeal by an accredited Veterans 
service organization.  This suggests that the appellant has 
had skilled guidance and counseling on his substantive and 
procedural matters involving his appeal.

In view of the above, the Board concludes that the essential 
fairness of the adjudication is intact, and the appellant has 
had a meaningful opportunity to participate in the 
adjudication of this claim, with the benefit of 
representation.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); see also Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Private and VA 
treatment records have been associated with the claims 
folder.  VA afforded the appellant VA examinations and 
hearings.  The appellant has had a hearing before a DRO; and 
he has had a hearing before the undersigned VLJ at a travel 
Board hearing in October 2008.  The appellant submitted 
additional evidence at the October 2008 hearing along with a 
waiver of consideration by the RO.  These records have been 
associated with the claims folder.  The Board finds that 
there is no indication that there is any additional relevant 
evidence to be obtained by the VA, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Claims for Increase

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.

Degenerative Disc Disease of the Lumbar Spine

The appellant's service-connected low back disability is 
rated as 20 percent disabling under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293 (2002).

Substantive changes were made twice to the portion of the 
Rating Schedule that addresses spine disease, including 
intervertebral disc syndrome, DC 5293.  See 67 Fed. Reg. 
54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 
5293 (2003)).  These changes became effective on September 
23, 2002.  See also 68 Fed. Reg. 51,454, 51,458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 
5243).  These changes became effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended, the Board considers both the 
former and the current schedular criteria but, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the liberalizing change.  See VAOPGCPREC 7- 2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The Board notes that the appellant was provided notice of the 
revised regulations in the May 2003 Statement of the Case and 
May 2008 VCAA letter.  Therefore, the Board may proceed with 
a decision on the merits of the claim, with consideration of 
the original and revised regulations, without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

On VA examination in February 2000, the appellant complained 
of mild backache and tightening after prolonged sitting or 
standing, relieved with moving around.  He reported that his 
condition was aggravated by cold weather and lifting, and 
that he had a little pain on lifting, pushing, and pulling.  
He further reported that he was pain free when moving around 
and during sleep.  Objectively, there was no deformity of the 
spine.  Straight leg raises were 70 degrees.  There were no 
neurological deficits.  The range of motion was 70 degrees on 
flexion, 10 degrees on extension, 20 degrees on bilateral 
flexion, and 40 degrees on bilateral rotation.  Some 
paraspinal tenderness was found, but no sciatic tenderness.  
There were no muscle spasms.  Backache and degenerative disc 
disease were diagnosed.  Lumbosacral spine x-ray was within 
normal limits.  Lumbar spine x-rays were within normal 
limits.  On a March 2000 addendum to this examination report, 
degenerative disc disease at L4-5 and L5-S1, absent 
neurological deficits, in the legs was noted based on CT scan 
findings for bulging disc at L4-5 and L5-S1 levels.

On VA examination in January 2002, the appellant reported 
that he saw a chiropractor and performed stretching exercises 
for his back difficulties.  He indicated that he worked full-
time without any restrictions, having missed only 2 days of 
work last year because of back spasms.  However, the 
appellant further indicated that he self-restricted his work 
activity to lifting no more than 30 or 40 pounds.  
Objectively, no deformity was shown.  Some tenderness of the 
paraspinal musculature was found.  Range of motion was 
described as good. There was 90 degrees of flexion, 40 
degrees of extension and bilateral bending, and 35 degrees of 
bilateral rotation.  Straight leg raises were negative.  No 
neurological deficits were found; motor and sensory function 
was grossly intact.  The examiner stated that "the lumbar 
back pain appears to be degenerative and muscular in nature 
and does not appear to have a disc component as the patient 
has no radiculopathy or neurological sequelae.

On VA examination in February 2005, the appellant complained 
of significant worsening of his back condition in the last 3-
4 years along with difficulty on forward bending and sitting 
more than 15 minutes due to pain.  He reported flare-ups 
occurring about 8 times a year, lasting a week, and making 
work difficult.  He further reported using muscle relaxers 
and over-the-counter pain medications during flare-ups.  He 
denied radicular symptoms and problems with daily activities 
of living.  Objectively, the appellant appeared in no acute 
distress.  There was no deformity of the spine.  Paraspinal 
tenderness was shown.  Range of motion testing showed 90 
degrees of flexion, with pain beginning at 70 degrees.  There 
was 30 degrees of extension, 20 degrees of bilateral flexion, 
and 20 degrees of bilateral rotation.  Straight leg raises 
were negative.  No neurological deficits were found.  No 
sciatic tenderness or significant muscle spasms were found.  
The assessment was mechanical low back pain.

Private and VA treatment records show complaints of low back 
pain.  Specifically, private medical records show that the 
appellant underwent physical therapy for back pain in October 
and November 2006.  The appellant reported increased back 
symptoms with running.  His symptoms were further reported as 
aggravated by twisting, pushing, pulling, lifting, forward 
bending, and driving.  His symptoms were relieved by sitting 
in a recliner.  Various treatment entries reflect increased 
back pain with increased work hours, lifting at work, and 
mowing the lawn.  A private medical report dated November 
2006 reflects that the appellant felt better but had low back 
pain with some radiation around the upper abdomen and into 
the groin region.  The electrodiagnostic impression was as 
follows:  

1.  The electrodiagnostic examination of the 
upper extremities reveals bilateral, mostly 
chronic, high lumbar muscle irritability and 
frank axonal degeneration consistent with a 
radicular pattern.  The minimal and maximal 
contraction patterns were not impaired and 
recruitment was normal.

2.  The electrodiagnostic examination is not 
consistent with a lumbosacral plexopathy, 
myopathy, myotonia, or motor neuron disease.

Lay statements from friends/associates of the appellant 
reflect their knowledge that the appellant has back pain with 
heavy lifting, and this was a problem at his place of work.

On VA examination on April 27, 2007, the appellant reported 
having some difficulty at work with any prolonged standing, 
lifting, heavy loads, or bending.  He complained of back pain 
and stiffness.  By history, treatment included physical 
therapy and most recently an epidural injection in November 
2006.  He reported missing 3 days of work due to back pain 
and having initiated benefits under the Family Medical Leave 
Act (FMLA).  The appellant indicated that he has monthly 
flare-ups lasting 2-3 days, with severe pain.  He indicated 
that he has had difficulty falling asleep at night.  
Objectively, there was no deformity of the spine.  Paraspinal 
tenderness was shown.  There were no muscle spasms or 
guarding.  Thoracolumbar range of motion testing showed 0 to 
80 degrees of flexion, 0 to 20 degrees of extension, 0 to 20 
degrees of bilateral flexion, and 0 to 20 degrees of 
bilateral rotation.  Straight leg raises were negative.  No 
neurological deficits were found.  The assessment was 
mechanical low back pain.  The examiner commented:

The patient's mechanical low back pain has 
progressed over the past few years and his 
limitations are primarily due to pain rather 
than weakness, fatigability, or loss of range of 
motion.  In addition, there are no signs of any 
neurological deficit in the lower extremities 
and his most recent radiographs show no 
significant degenerative changes in the spine.

A private medical report dated July 2007 reflects that the 
appellant received an epidural injection for back pain.  It 
was noted that the type of physical activity required by the 
appellant's job caused him some degree of discomfort.  He was 
advised to seek vocational rehabilitation.  A December 2007 
private neurological report shows a past medical history for 
lumbago.  A private medical note dated August 2008 reflects 
that the appellant received an epidural injection.  The 
appellant was assessed with lumbosacral degenerative disc and 
facet disease, lumbar disc protrusion, and sacroilliitis; it 
was noted that "He does not really have radicular 
features."  Objective findings showed 50 degrees of flexion, 
10 degrees of extension, and 10 degrees of bilateral flexion.  
Sensation and strength were intact.  Reflexes were trace.

An October 2008 emergency room record reflects that the 
appellant presented with severe stomach pain.  He reported 
severe stomach and back pain of 3-4 days.  Objectively, there 
was some discomfort on percussion of the back.  Sensorimotor 
examination was grossly intact.  The clinical impression was 
epigastric pain of uncertain etiology.

The appellant submitted documentation that he has obtained 
leave for his own health condition under FMLA.

The appellant testified in October 2008 that he lost over 21 
days of work due to his back condition.  He denied having 
ever been prescribed bed rest, but indicated that he has had 
to leave work to lie in bed or rest in his recliner.  The 
appellant reported that he has chronic pain and episodic 
flare-ups that occur due to activities associated with his 
work at a tool and die manufacturing business.  These 
activities were described as pushing, pulling, and scooting.

In weighing the evidence of record, the Board concludes that 
the Veteran's lumbar degenerative disc disease warrants no 
more than a 10 percent rating for the period prior to April 
27, 2007, but that a 20 percent rating is warranted effective 
April 27, 2007, the date of VA examination.  See Hart, supra.   

Prior to April 27, 2007

Service- connected low back disability was manifested by 
subjective complaints of restricted lumbar motion due back 
pain, spasms, and radiation into the legs, with flare-ups 
from activities involving pushing, pulling, scooting, etc.  
The medical findings of records confirmed some, albeit mild 
limitation of motion and paraspinal tenderness in the low 
back, but there were no neurological deficits or muscle 
spasms on forward bending or palpation.  Functional 
limitation was primarily due to pain.  However, the objective 
findings show no additional limitation of function due to 
weakness, fatigability, or lack or coordination.  

The Board has considered entitlement to an increased 
evaluation under old DC 5293, effective prior to September 
23, 2002, which rates intervertebral disc syndrome.  Mild 
intervertebral disc syndrome warrants a 10 percent 
evaluation; moderate recurring attacks of intervertebral disc 
syndrome warrant a 20 percent evaluation; and severe 
recurring attacks with intermittent relief warrant a 40 
percent evaluation.  Pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of diseased disc, little intermittent relief, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (DC) (2002).

The Board has also considered evaluation under old DCs 5292 
and 5295, effective prior to September 26, 2003.  Old DC 5292 
provides a 10 percent rating for mild limitation of lumbar 
spine motion, a 20 percent rating for moderate limitation of 
motion and a 40 percent rating for severe limitation of 
motion.  38 C.F.R.§ 4.71a.  Old DC 5295 provides criteria for 
rating lumbosacral strain.  A 10 percent rating requires 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A maximum 40 percent rating requires 
severe lumbosacral strain, with a listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Prior to April 2007, only mild limitation of motion of the 
lumbar spine was shown and there was no objective evidence of 
muscle spasm or unilateral loss of spine motion.  There were 
no neurological deficits to indicate anything more than mild 
intervertebral disc syndrome.  Accordingly, the Board finds 
that the appellant's symptoms more closely approximated the 
criteria for a 10 percent evaluation under old DC 5293, 5292 
or 5295.

The Board has further considered whether an increased 
evaluation may be assigned pursuant to the General Rating 
Formula for Disease and Injures of the Spine, effective 
September 26, 2003.  With or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
this provisions states as follows:

A 10 percent evaluation is warranted where there 
is forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent 
or more of the height;

A 20 percent rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis;

A 40 percent rating for forward flexion of the 
thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar 
spine;

A 50 percent rating for unfavorable ankylosis of 
the entire thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis 
of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees. The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

In this case, the appellant's symptomatology did not meet the 
criteria for an evaluation greater than 10 percent since the 
overall disability picture shows that he had forward flexion 
of the thoracolumbar spine greater than 60 degrees and a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees.  

Further, under General Rating Formula, DCs 5235 to 5243, 
favorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis of the entire thoracolumbar spine 
warrants a rating greater than 10 percent.  However, in this 
case, neither favorable nor unfavorable ankylosis, or 
immobility, of the spine is shown; thus, there is no basis 
for the assignment of a higher rating based on this criteria.  
Also, as explained below, a separate rating based on 
objective neurological abnormalities is also not warranted.  
See 38 C.F.R. § 4.71a, Note (1).

Effective April 27, 2007

Although reference was made to increasing complaints of low 
back symptoms prior to April 27, 2007, the VA examination of 
that date reflects that the Veteran complained of missing 
some work days due to back symptoms.  Some decrease in lumbar 
motion was demonstrated on the April 2007 examination 
although the limitation was still slight in degree.  The 
Board also notes the decreased range of motion reported on 
subsequent private treatment in August 2008.  Considering 
38 C.F.R. §§ 4.40, 4.45 and 4.59 along with the complaints of 
increased pain and decreasing range of motion, the Board 
finds that a 20 percent rating more nearly reflects the 
degree of disability demonstrated on the April 2007 VA 
examination and subsequent records.

A rating in excess of 20 percent is not warranted, however.  
The Board acknowledges that flexion was 50 degrees during 
private treatment for a flare-up in August 2008.  However, 
this is an isolated finding for such limited flexion.  
Between February 2000 and May 2007, flexion was shown on VA 
examinations to range from 70 and 90 degrees, and there is no 
other indication in the record that lumbar motion has 
decreased to any significant degree.  Therefore, the Board 
finds that the isolated finding for 50 degrees of flexion 
noted in August 2008 alone can not be viewed as indicative of 
the appellant's overall disability picture.  
Nevertheless,with regard to DC 5292, even considering forward 
flexion to 50 degrees, limitation of motion is not severe, 
and the degree of limitation more nearly reflects moderate 
limitation warranting a 20 percent rating.  With regard to DC 
5295, severe strain is not shown; there is no listing of the 
spine, marked limitation of forward bending, loss of lateral 
motion or abnormal mobility on forced motion.  With regard to 
the General Rating Formula for Disease and Injures of the 
Spine, as noted above, the record shows far greater than 30 
degrees of forward flexion, and ankylosis in not indicated.  
Therefore, a rating higher that 20 percent is not 
appropriate.

Prior to and effective April 27, 2007

New criteria effective in September 2002 provide a formula 
for rating intervertebral disc syndrome based on 
incapacitating episodes.  During the entire appeal period, 
the criteria for an evaluation greater than 10 percent prior 
to April 27, 2007, or for an evaluation greater than 20 
percent effective that date, based on the new rating formula 
were not met as reliable evidence has not been presented 
showing incapacitating episodes of a frequency as to warrant 
higher evaluations.  38 C.F.R. § 4.71a (Note (1) provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.).  Here, the appellant denied having been 
prescribed bed rest by a physician, and the record shows no 
indication that the appellant has been prescribed bed rest 
due to his back disability.  Additionally, although the 
appellant reports that he put himself to bed to alleviate the 
symptoms or a flare-up, the regulatory language requires that 
bed rest be prescribed by a physician.

The criteria in effect from September 2002 to September 2003 
also provided for orthopedic and neurological manifestations 
to be rated separately.  DC 8520 provides a 10 percent rating 
for mild incomplete paralysis of the sciatic nerve and a 20 
percent rating for moderate incomplete paralysis of the 
sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  
Here, examinations have not shown any significant motor or 
strength impairment or muscle atrophy.  Ankle reflexes are 
diminished; but the medical findings consistently show 
essentially no radiculopathy, or other neurological deficits.  
Consequently, the Board concludes that a compensable rating 
based on neurological manifestations due to service-connected 
back disability is not warranted at any time during the 
appeal period.

The Board has considered all other applicable diagnostic 
codes in effect prior to September 23, 2002, to determine 
whether a higher disability evaluation is warranted for any 
period.  However, the appellant was never diagnosed with 
fracture of the vertebra, nor does the medical evidence show 
he had ankylosis of any portion of his spine.  Therefore, 38 
C.F.R. § 4.71a, DCs 5285-5289 (2002) are not for application.

The Board has considered the appellant's functional loss due 
to pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 
4.45 for all rating codes potentially applicable to the 
appellant's disability.  DeLuca v. Brown, 8 Vet. App. 202, 
207-8 (1995).  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Here, the Board finds 
that the effects of pain reasonably shown to be due to the 
service-connected low back disability are contemplated in the 
ratings assigned at this time.  There is no indication that 
pain or any other impairment, due to disability of the spine, 
has caused functional loss greater than that contemplated by 
the 10 percent evaluation prior to April 27, 2007, and 
functional loss was considered in the assignment of the 20 
percent rating effective April 27, 2007.  Any additional 
functional impairment is not tantamount to, nor does it more 
nearly reflect, the next higher rating provided in the DCs 
discussed above.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 
supra.

Pes Planus

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo-Achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, a 20 percent 
rating (unilateral) or 30 percent rating (bilateral) is 
warranted.  For pronounced pes planus manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo-Achilles on manipulation, not improved by orthopedic 
shoes or appliances, a 30 percent rating (unilateral) or 50 
percent rating (bilateral) is warranted.

A VA examination was conducted in February 2000.  The 
appellant complained of difficulty walking and lifting, which 
causes pain in the feet.  He reported wearing leather shoe 
inserts, which have helped, and never walking barefoot.  
Objectively, there was no impairment of strength in the foot 
muscle groups.  There was no evidence of bunion or 
hammertoes.  There was no callus formation or corns.  Both 
dorsalis pedis and posterior tibial pulses were present.  
There was no discoloration.  There was a tendency for the 
right longitudinal arch to flatten up and his heel was mildly 
everted or pronated.  There was a tendency for flat 
footedness or a pes planus type deformity.  The heel was 
somewhat everted, but it was well-aligned with the mid-foot 
and the mid-foot was well-aligned with the forefoot.  The 
diagnosis was bilateral pes planus deformity of both feet 
with slightly everted heels and tenderness of the 
undersurface of the longitudinal arch.

On VA examination in January 2002, exquisite tenderness with 
deep palpation over the plantar fascia, distal to the heel, 
was found.  There was mild flatfoot deformity with general 
arch constitution slightly less than normal.  His heels sat 
in 5 degrees of valgus and swung to neutral with toe raise.  
X-ray showed normal feet.

On VA examination in February 2005, the appellant reported 
that his feet had worsened and that he had flare-ups three to 
four times per week.  Shoe orthotics helped his symptoms.  
The examiner found no abnormal wear of his shoes.  There was 
some decrease in his medial longitudinal arch when standing 
flatfooted on the floor and his feet pronated.  The 
appellant's hind foot alignment showed 4 degrees of valgus 
bilaterally.  His flatfeet were passively correctible, but he 
had discomfort with this and dorsal flexion.  The skin showed 
no significant breakdown or callous formation.  The 
assessment was planus with posterior tibial tendonitis and 
plantar fasciitis.  X-ray showed essentially normal feet.

VA and private treatment records show that the appellant has 
bilateral pes planus and used orthotic inserts in his shoes.  
A private medical report dated September 2006 reflects that 
the appellant ambulated gingerly.  A private medical report 
dated October 2006 shows that, objectively, the appellant had 
pes valgo planus, plantar fasciitis, metatarsalgia, and 
infracalcaneal heel spur syndrome.  The examiner noted that 
the appellant had a "lack of shock absorption secondary to 
severe pes valgo planus foot type."   In a letter dated 
December 2006, the appellant's podiatrist reported that he 
treated the appellant for pain, tenderness, and instability 
of the ankles.  History of prolapsing and breaking down of 
the medial longitudinal arches was noted along with ankle 
problems.

On VA examination in April 2007, the appellant reported pain 
in his arches, heel, and anteriorly over the dorsum of the 
foot.  He reported flare-ups of pain daily, and difficulty 
sleeping.  He reported wearing his orthotic when he walked, 
including in his slippers in his house.  Objectively, there 
was slight valgus alignment to the hind foot and posterior 
tibial tendon deficiency.  There was no significant swelling, 
color change, or obvious deformity of the feet.  Tenderness 
to palpation around the Achilles, plantar fascia, and the 
posterior tibial tendons was shown.  There were no bunions, 
or abnormal callus formation.  His feet were supple with no 
significant stiffness.  The assessment was bilateral pes 
planus, with no significant bony arch changes in the arch.

Lay statements reflect that the appellant had difficulties at 
work because of his bilateral foot disability.

The appellant testified before the undersigned in October 
2008 that his bilateral foot disability had worsened.  He 
reported that he had arthritis of the feet, problems with his 
tendons, deformity of his left foot, and severe pain in all 
parts of the feet.

Having considered and weighed the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the assignment of an evaluation greater than 10 
percent for bilateral pes planus.  The evidence shows that 
the appellant feet do not have any significant deformity.  
While there is pain on manipulation and use of the feet, 
practitioners have not characterized the pain as severe or 
accentuated.  Additionally, the appellant's feet have not 
been noted to have swelling or callosities.  The evidence of 
record shows that the symptomatology is not comparable to 
severe flatfeet; but rather his symptoms more closely 
approximate those for moderate pes planus.  Accordingly, the 
claim is denied.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart, supra. at 505.   However, as 
the disability has not significantly changed, the Board finds 
that a uniform evaluation is warranted.

Also, the Board acknowledges that the appellant has new onset 
of ankle and foot problems other than pes planus; however, 
service connection is in effect for pes planus only.  
Therefore, the Board's analysis is limited to consideration 
of this disability alone.  The appellant may at his 
discretion pursue service-connection for other disabilities 
of the foot and ankle.  However, only symptomatology 
associated with service-connected pes planus is for 
consideration in this particular case at this time.

Extra-Schedular Consideration

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
medical evidence fails to show and the appellant has not 
asserted that he required frequent periods of hospitalization 
for either his spine or foot disabilities.  With regard to 
interference with employment, the appellant submitted 
credible evidence that his conditions have required leave 
from work.  However, marked interference with employment is 
not shown as the appellant is employed full-time, has no 
work-place accommodations based on his disability, and has 
not been hospitalized for his disabilities.  In sum, there is 
no indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation for degenerative disc disease of the 
lumbar spine, evaluated as 10 percent disabling prior to 
April 27, 2007, is denied.

An evaluation of 20 percent for degenerative disc disease of 
the lumbar spine effective April 27, 2007 is granted subject 
to regulations governing the payment of monetary awards.

An increased evaluation for bilateral pes planus, currently 
evaluated as 10 percent disabling, is denied.

REMAND

After careful review of the evidence of record, the Board 
observes that the record contains three medical opinions 
addressing the etiology of the claimed knee disability.  In a 
private opinion dated August 2002, the appellant's treating 
chiropractor opined that the appellant has bilateral 
chondromalacia patella due to patellar tracking dysfunction 
"which is the ultimate result of his flat feet."  On 
January 2002 VA examination, the examiner opined as follows:

It would seem less than likely that the 
patient's knee condition is secondary to 
either his pes planus or his lumbar back 
strain, however, this cannot be ruled out 
as gait mechanics certainly can change 
with bilateral pes planus and posterior 
tibial tendinitis, which can cause 
discomfort at the knee and potentially 
abnormal gait patterns.

On VA examination in May 2005, the appellant was assessed 
with bilateral patellofemoral syndrome.  The examiner opined 
that "His knees are not proximately related to his 
degenerative disc disease or pes planus..."

None of the opinions of record are supported by clearly 
articulated medical reasons or bases.  The VA examiner in 
January 2002 noted that gait mechanic can affect the knees; 
but he did not indicate the basis for his conclusion that the 
current knee problems were "less than likely" due to either 
pes planus or lumbar back strain.  While the VA examiner in 
May 2005 noted that the appellant had no gait abnormalities, 
he still not indicate whether his negative opinion was 
predicated upon this fact.  Additionally, the positive 
medical opinion was not addressed by the examiner.  As such, 
the Board finds that it is unable to ascertain the relative 
probative value of these opinions.  The Court has indicated 
that "The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing 
data, and the medical conclusion that the physician 
reaches."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  More recently, the Court has held that a medical 
examination must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).

In view of the above, the Board finds that medical opinion, 
clearly supported by medical reasons and bases, is necessary.  
This opinion should again address whether any currently shown 
knee disorder is proximately due to service-connected 
degenerative disc disease of the lumbar spine and/or 
bilateral pes planus.

Accordingly, the case is REMANDED for the following action:

1.  A VA examination should be conducted 
to ascertain the etiology of the claimed 
bilateral knee disability.  Specifically, 
the examiner should indicate whether it 
is as likely as not (a 50 percent or 
better probability) or less likely than 
not that any currently shown knee 
disorder is proximately due to service-
connected degenerative disc disease of 
the lumbar spine and/or bilateral pes 
planus.  A complete rationale for this 
opinion is required (clear conclusions 
with supporting data/findings, and a 
reasoned medical explanation connecting 
the two).  The claims folder must be 
available for review.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


